          Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 1 of 10




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0419V
                                        UNPUBLISHED


    ANDREA TJADEN,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: January 25, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Decision Awarding Damages; Pain
    HUMAN SERVICES,                                         and Suffering; Influenza (Flu)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
       Respondent.

                               DECISION AWARDING DAMAGES1

      On March 20, 2019, Andrea Tjaden filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), a defined Table Injury, after receiving the influenza (“flu”)
vaccine on October 10, 2016. Petition at 1, ¶¶ 2, 13. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

       For the reasons set forth below, I find that Petitioner is entitled to an award of
damages in the amount $68,320.00, representing $68,000.00 for her past pain and
suffering and $320.00 for her unreimbursed out-of-pocket expenses.

1
  Because this Decision contains a reasoned explanation for the action in this case, I am required to post it
on the United States Court of Federal Claims' website in accordance with the E-Government Act of 2002.
44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
This means the Decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 2 of 10



   I.       Relevant Procedural History

       Along with the Petition, Ms. Tjaden filed her affidavit and the medical records
required by the Vaccine Act. Exhibits 1-9, ECF No. 1; see Section 11(c). She also sought
subpoena authority to obtain any additional documentation regarding her vaccination,
which I granted. ECF Nos. 6-7. Petitioner filed the obtained medical record on April 29,
2019. Exhibit 10, ECF No. 9.

       Almost a year later, on April 21, 2020, Respondent filed a status report indicating
that he wished to file a Rule 4 Report but was also willing to consider Petitioner’s demand.
ECF No. 23. Respondent filed his Rule 4 Report on June 5, 2020, and I issued a Ruling
on Entitlement that same day. ECF Nos. 26, 28. After attempting thereafter for four
months to informally resolve the issue of damages, the parties filed a joint status report
indicating they had reached an impasse. ECF No. 34.

       On December 4, 2020, the parties filed their simultaneous briefs. Respondent’s
Brief on Damages (“Res. Brief”), ECF No. 35; Petitioner’s Memorandum in Support of
Damages (“Pet. Brief”), ECF 36. They were allowed two weeks thereafter to file any reply,
but neither party chose to do so.

         The issue is now ripe for adjudication.

   II.      Legal Standard

        Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). The petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &
Human Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).

      There is no mathematic formula for assigning a monetary value to a person’s pain
and suffering and emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-
1593V, 2013 WL 2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“[a]wards for
emotional distress are inherently subjective and cannot be determined by using a
mathematical formula”); Stansfield v. Sec’y of Health & Human Servs., No. 93-0172V,
1996 WL 300594, at *3 (Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and

                                              2
           Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 3 of 10



suffering is inherently a subjective evaluation”). Factors to be considered when
determining an award for pain and suffering include: 1) awareness of the injury; 2) severity
of the injury; and 3) duration of the suffering. I.D., 2013 WL 2448125, at *9 (quoting
McAllister v. Sec’y of Health & Human Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed.
Cl. Spec. Mstr. Mar. 26, 1993), vacated and remanded on other grounds, 70 F.3d 1240
(Fed. Cir. 1995)).

       I may also consider prior pain and suffering awards to aid my resolution of the
appropriate amount of compensation for pain and suffering in this case. See, e.g., Doe
34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 768 (2009) (finding that “there is
nothing improper in the chief special master’s decision to refer to damages for pain and
suffering awarded in other cases as an aid in determining the proper amount of damages
in this case.”). And, of course, I may rely on my own experience (along with my
predecessor Chief Special Masters) adjudicating similar claims.3 Hodges v. Sec’y of
Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress
contemplated the special masters would use their accumulated expertise in the field of
vaccine injuries to judge the merits of individual claims).

    III.    Prior SIRVA Compensation Within SPU4

            A.       Data Regarding Compensation in SPU SIRVA Cases

       SIRVA cases have an extensive history of informal resolution within the SPU. As
of January 1, 2021, 1,874 SPU SIRVA cases have resolved since the inception of SPU
on July 1, 2014. Compensation was awarded in 1,820 of these cases, with the remaining
54 cases dismissed.

        Of the compensated cases, 1,058 SPU SIRVA cases involved a prior ruling that
petitioner was entitled to compensation. In only 47 of these cases was the amount of
damages determined by a special master in a reasoned decision. As I have previously
stated, the written decisions setting forth such determinations, prepared by neutral judicial




3
  From July 2014 until September 2015, the SPU was overseen by former Chief Special Master Vowell. For
the next four years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims, were
assigned to former Chief Special Master Dorsey. In early October 2019, the majority of SPU cases were
reassigned to me as the current Chief Special Master.
4
 All figures included in this decision are derived from a review of the decisions awarding compensation
within the SPU. All decisions reviewed are, or will be, available publicly. All figures and calculations cited
are approximate.

                                                      3
            Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 4 of 10



officers (the special masters themselves), provide the most reliable precedent setting
forth what similarly-situated claimants should also receive.5

       1,011 of this subset of post-entitlement determination, compensation-awarding
cases were the product of informal settlement - 987 cases via proffer and 24 cases via
stipulation. Although all proposed amounts denote an agreement reached by the parties,
those presented by stipulation derive more from compromise than any formal agreement
or acknowledgment by Respondent that the settlement sum itself is a fair measure of
damages. Of course, even though any such informally-resolved case must still be
approved by a special master, these determinations do not provide the same judicial
guidance or in sight obtained from a reasoned decision. But given the aggregate number
of such cases, these determinations nevertheless “provide some evidence of the kinds of
awards received overall in comparable cases.” Sakovits v. Sec’y of Health & Human
Servs., No. 17-1028V, 2020 WL 3729420, at *4 (Fed. Cl. Spec. Mstr. June 4, 2020)
(emphasis in original).

       The remaining 762 compensated SIRVA cases were resolved via stipulated
agreement of the parties without a prior ruling on entitlement. These agreements are often
described as “litigative risk” settlements, and thus represent a reduced percentage of the
compensation which otherwise would be awarded. Due to the complexity of these
settlement discussions, many which involve multiple competing factors, these awards do
not constitute a reliable gauge of the appropriate amount of compensation to be awarded
in other SPU SIRVA cases.

      The data for all groups described above reflect the expected differences in
outcome, summarized as follows:

                   Damages                   Proffered6           Stipulated           Stipulated7
                 Decisions by                Damages              Damages              Agreement
                Special Master
    Total Cases       47                       987                    24                   762
      Lowest      $55,619.60                $25,000.00            $45,000.00            $5,000.00
     st
    1 Quartile    $75,044.44                $74,040.17            $90,000.00           $47,500.00
      Median      $86,784.56                $93,975.95           $115,214.49           $65,000.00

5
  See, e.g., Sakovits v. Sec’y of Health & Human Servs., No. 17-1028V, 2020 WL 3729420, at *4 (Fed. Cl.
Spec. Mstr. June 4, 2020) (discussing the difference between cases in which damages are agreed upon by
the parties and cases in which damages are determined by a special master).
6
    One award was for an annuity only, the exact amount which was not determined at the time of judgment.
7
  Two awards were for an annuity only, the exact amounts which were not determined at the time of
judgment.

                                                     4
          Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 5 of 10



    3rd Quartile    $125,000.00           $120,390.74           $153,788.29            $91,250.53
      Largest       $265,034.87          $1,845,047.00         $1,500,000.00          $509,552.31

            B.      Pain and Suffering Awards in Reasoned Decisions

      In the 47 SPU SIRVA cases which required a reasoned damages decision,
compensation for a petitioner’s actual or past pain and suffering varied from $55,000.00
to $185,000.00, with $85,000.00 the median amount. Only four of these cases involved
an award for future pain and suffering, with yearly awards range from $500.00 to
$1,000.00.8

        In cases with lower awards for past pain and suffering, many petitioners commonly
demonstrated only mild to moderate levels of pain throughout their injury course. This
lack of significant pain is often evidenced by a delay in seeking treatment of 40 days to
over six months. In cases with more significant initial pain, petitioners experienced this
greater pain for three months or less. All petitioners displayed only mild to moderate
limitations in range of motion (“ROM”), and MRI imaging showed evidence of mild to
moderate pathologies such as tendinosis, bursitis, or edema. These SIRVAs usually
resolved after one to two cortisone injections and two months or less of PT. None required
surgery. The duration of the injury ranged from six to 29 months, with petitioners
averaging approximately nine months of pain. Although some petitioners asserted
residual pain, the prognosis in these cases was positive.

        Cases with higher awards for past pain and suffering involved petitioners who
suffered more significant levels of pain and SIRVAs of longer duration. Most of these
petitioners subjectively rated their pain within the upper half of a ten-point pain scale and
sought treatment of their SIRVAs more immediately, often within 30 days of vaccination.
All experienced moderate to severe limitations in range of motion. MRI imaging showed
more significant findings, with the majority showing evidence of partial tearing. Surgery or
significant conservative treatment, up to 50 PT sessions over a duration of more than two
years and multiple cortisone injections, was required in these cases. In three cases,
petitioners provided sufficient evidence of permanent injuries to warrant yearly
compensation for future or projected pain and suffering. In the fourth case involving an
award of future pain and suffering, the petitioner provided evidence of an ongoing SIRVA
expected to resolve within the subsequent year.




8
 Additionally, a first-year future pain and suffering award of $10,000.00 was made in one case. Dhanoa v.
Sec’y of Health & Human Servs., No. 15-1011V, 2018 WL 1221922 (Fed. Cl. Spec. Mstr. Feb. 1, 2018).

                                                   5
           Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 6 of 10



     IV.    Appropriate Compensation for Petitioner’s Pain and Suffering

       In this case, awareness of the injury is not disputed. The record reflects that at all
times Petitioner was a competent adult with no impairments that would impact her
awareness of her injury. Therefore, I analyze principally the severity and duration of
Petitioner’s injury.

      When performing this analysis, I review the record as a whole to include the
medical records and affidavits filed and all assertions made by the parties in written
documents. I consider prior awards for pain and suffering in both SPU and non-SPU
SIRVA cases and rely upon my experience adjudicating these cases. However, I base
my determination on the circumstances of this case.

            A.     The Parties’ Arguments

       The parties agreed Petitioner should be awarded $320.00 for her unreimbursed
out-of-pocket expenses. Pet. Brief at 1 n.1; Res. Brief at 9. Thus, the only area of
disagreement is regarding the amount of compensation which should be awarded for
Petitioner’s past pain and suffering.

       Petitioner requested $85,000.00 for this damages component. Pet. Brief at 1.
Citing five reasoned decisions in other SPU SIRVA cases, Petitioner asserted that the
severity and duration of her symptoms were most like those suffered in cases featuring
awards of $75,000.00,9 and were more significant than petitioners who received lesser
awards ($55,000.00 to $60,000.00).10 While making these comparisons, Petitioner
emphasized the four-day period between vaccination and the date she first sought
treatment of her SIRVA, as well as the higher pain levels she reported two weeks and
one month after vaccination. She also alleged that she suffered the symptoms of her
SIRVA for 15 months.

       In reaction, Respondent maintained Petitioner should be awarded only $57,500.00
for her past pain and suffering. Res. Brief at 1. Emphasizing the short duration of
Petitioner’s PT, Respondent favorably compared Petitioner’s SIRVA to injuries suffered
by three petitioners who received awards ranging from $55,000.00 to $65,000.00, based

9
 Bordelon v. Sec’y of Health & Human Servs., No. 17-1892V, 2019 WL 2385896 (Fed. Cl. Spec. Mstr. Apr.
24, 2019); Kim v. Sec’y of Health & Human Servs., No. 17-0418V, 2018 WL 3991022 (Fed. Cl. Spec. Mstr.
July 20, 2018); Marino v. Sec’y of Health & Human Servs., No. 16-0622V, 2018 WL 2224736 (Fed. Cl.
Spec. Mstr. Mar. 26, 2018).
10
  Rayborn v. Sec’y of Health & Human Servs., No. 18-0226V, 2020 WL 5522948 (Fed. Cl. Spec. Mstr. Aug.
14, 2020) (awarding $55,000.00 for actual pain and suffering); Knauss v. Sec’y of Health & Human Servs.,
No. 16-1372V, 2018 WL 3432906 (Fed. Cl. Spec. Mstr. May 23, 2018) (awarding $60,000.00 for actual pain
and suffering).

                                                   6
         Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 7 of 10



on the two cases with lower awards cited by Petitioner plus one additional case. 11 Res.
Brief at 7-8. When performing this comparison, Respondent maintained that the
chiropractic care Petitioner underwent “primarily addressed [her] lumber and cervical
pain,” and thus reflected harm distinguishable from the pain associated with the shoulder
injury. Id. at 7 (emphasis in original). Respondent also criticized the “meeting-in-the-
middle” method that he believes is being utilized by the special masters to split the
difference between each side’s pain and suffering figure, arguing that the large number
of proffered cases in SPU is a more accurate representation of the appropriate of
damages to be awarded, and proposing that awards outside the Vaccine Program should
be considered since he believes Program awards are unreasonably inflated. Id. at 4-7.

           B.      Analysis

       I have previously addressed the more general arguments about calculation of pain
and suffering damages made by Respondent during expedited motions days and in other
damages decisions. While noting that this end result may occur in some cases (and
disappoint both sides as a result), I have in fact rejected the “meeting-in-the-middle”
method Respondent claims is being used, based on the proposition that “each petitioner
deserves an examination of the specific facts and circumstances in her or his case.”
Sakovits, 2020 WL 3729420, at *3. I also have rejected Respondent’s argument that the
amounts awarded in proffered cases are a more accurate gauge of the appropriate
amount to be awarded than reasoned decisions from the court and special masters. Id.
at *4. While “settled cases and proffers provide some evidence of the kinds of awards
received overall in comparable cases,” they are not as persuasive as reasoned decisions
from a judicial neutral. Id. (emphasis in original). Taken as a whole, however, the data
from these decisions can be a helpful gauge of the compensation being awarded in SPU
SIRVA cases.

       I also have not previously given great weight to Respondent’s citation to pain and
suffering determinations from traditional tort system state court cases, noting that
Congress intended the “no-fault” system established in the Vaccine Program to be
generous. H.R. REP. NO. 99-908, at 12-13 reprinted in 1986 U.S.C.C.A.N. 6344, 6353-54.
Thus, Vaccine Program compensation will likely be greater than what is awarded in civil
actions. Additionally, the descriptions of the traditional tort system cases proposed by
Respondent often lack basic information needed for comparison. Rafferty v. Sec’y of
Health & Human Servs., No. 17-1906V, 2020 WL 3495956, at *18 (Fed. Cl. Spec. Mstr.
May 21, 2020). As a result, “SIRVA awards in the Vaccine Program are self-evidently
more relevant and apposite.” Id.



11
   Dagen v. Sec’y of Health & Human Servs., No. 18-0442V, 2019 WL 7187335 (Fed. Cl. Spec. Mstr. Nov.
6, 2019) (awarding $65,000.00 for actual pain and suffering).
                                                   7
        Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 8 of 10



       A thorough review of the medical records filed in this case reveals several
weaknesses in the arguments advanced by both parties. When comparing the facts and
circumstances in Petitioner’s case to those of the petitioners in Rayborn, Dagen, and
Knauss, Respondent neglected to recognize or mention that the initial pain and limited
ROM experienced by Petitioner was more substantial than that experienced by any of
these petitioners. Likewise, Petitioner failed to mention the unrelated difficulties she
experienced during 2017, such as her cervical and thoracic pain and swelling in her right
forearm, which constitute other sources of pain and suffering during this time
distinguishable from SIRVA-related sequelae.

       The medical records show that Petitioner sought treatment for her right shoulder
pain four days after vaccination. Exhibit 2 at 18-19. At this visit to her primary care provider
(“PCP”), Petitioner assessed her pain at a level of two out of ten. Although she reported
that her ROM was improving, she indicated she was unable to raise her arm. Id.
Petitioner’s PCP instructed her to rest and ice her arm and to take Ibuprofen. He indicated
she should begin PT if the shoulder injury had not improved within two weeks. Id. at 19.

       When Petitioner returned to her PCP on October 29, 2016, she reported that both
her pain and limited ROM had increased. Exhibit 2 at 16. She estimated her level of pain
was eight out of ten and reported that she was unable to raise her arm higher than 90
degrees. Id. at 16-17. Her PCP diagnosed Petitioner with adhesive capsulitis. Id. at 17.
Petitioner reported this same substantial level of pain on the PT intake form she
completed on November 7, 2016, indicating pain at a minimum of two to three to a
maximum of seven to eight. Exhibit 3 at 28. Three days later, she again assessed her
pain as four at rest and eight with movement. Id. at 22.

        A month later, on November 30, 2016, Petitioner’s pain had decreased to two out
of ten. Exhibit 3 at 74. By December 9, 2016, Petitioner reported zero pain at rest and a
maximum level of two. Id. at 85. When discharge from PT on January 23, 2017, she was
still experiencing mild pain and limitations in her ROM. Petitioner, an occupational
therapist herself, was instructed to continue a home exercise program (“HEP”). Id. at 16.

       Although there is evidence that Petitioner continued to experience symptoms of
her SIRVA throughout 2017, she never reported the more significant levels of pain that
she experienced in late October and November 2016. E.g., Exhibit 4 at 18 (discussing
her right shoulder pain when evaluated for vascular thoracic outlet syndrome, indicating
“she does not have significant pain on a daily basis”). Additionally, she did not seek
treatment for her SIRVA again until October 2017. Although her right shoulder pain,
described as a level of three out of ten, was included in the list of symptoms during
chiropractic treatment Petitioner received from May through October 2017, these records
clearly stated that Petitioner’s “primary complaints [we]re lumbar and cervical
pain/tension.” Exhibit 5 at 20.
                                               8
        Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 9 of 10




       When she sought treatment again from an orthopedist on October 30, 2017,
Petitioner described her pain as a dull and aching, at a level of three out of ten, but
reported that she had full ROM. Exhibit 4 at 2. She was diagnosed with bursitis and
instructed to continue her HEP. Id. at 3. She repeated this description when seen on
December 11, 2017 (id. at 35-36), but her pain had decreased to one out of ten by her
next and last visit on January 22, 2018 (id. at 40).

       As described in the medical records, Petitioner’s SIRVA symptoms of pain and
reduced ROM were severe for the first two months of her injury. Thereafter, her condition
can be described as mild to moderate. There is evidence that her ROM was no longer
limited, and that her pain was intermittent and at a maximum level of three. By 15 months
after vaccination, Petitioner’s SIRVA was close to being resolved.

        I find that the symptoms experienced by Petitioner most closely resembled those
of the petitioner in Kuhn, who was awarded $67,500.00 for past pain and suffering. Kuhn
v. Sec’y of Health & Human Servs., No. 18-0091V, 2020 WL 3750994, at *3 (Fed. Cl.
Spec. Mstr. June 5, 2020). Both petitioners experienced severe pain initially which
decreased substantially within two to three months. Kuhn, 2020 WL 3750994, at *2. Like
the Petitioner in this case, the Kuhn petitioner sought treatment within days of vaccination.
Although Petitioner required approximately twice the amount and duration of PT, the Kuhn
petitioner received some relief from a cortisone injection. Id. Given that Petitioner ROM
was more severely limited, even though only for a short time, I will award the Petitioner in
this case slightly more than the Kuhn petitioner.

   V.     Conclusion

       For all of the reasons discussed above and based on consideration of the record
as a whole, I find that $68,000.00 represents a fair and appropriate amount of
compensation for Petitioner’s past pain and suffering. I also find that Petitioner is
entitled to $320.00 for her past expenses.

      I thus award Petitioner a lump sum payment of $68,320.00, representing
$68,000.00 for her actual pain and suffering and $320.00 for her actual
unreimbursable expenses in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).




                                             9
         Case 1:19-vv-00419-UNJ Document 41 Filed 03/04/21 Page 10 of 10



       The Clerk of the Court is directed to enter judgment in accordance with this
decision.12




IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




12
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    10
